DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 22 and 23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/17/2022.
Applicant’s election without traverse of Group I, claims 1-21 in the reply filed on 3/17/2022 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: the specification uses the terms “scoaring” and “polypropen” which appear to be typographical errors and should be –scouring—and –propylene-- respectivly.  
Appropriate correction is required.
Claim Objections
Claims 9, 17 and 19 objected to because of the following informalities: 
Claim 9 recites “scoaring” which appears to be a typographical error and should be –scouring--.  Claims 17 and 19 recite “polypropen” which appears to be a typographical error and should be –polypropylene--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 16-19, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is assumed any language after “such as” is not required. 
Claim 19 recites the limitation "the plurality of bristles and/or polymer insert" in lines 1-2.  There is insufficient antecedent basis for the limitation “polymer insert” in the claim. It is recommended actively establishing a polymer insert before attempting to further limit the element. 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 10-17 and 19-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Woodnorth et al. [US2002/0004963, “Woodnorth”].
Woodnorth discloses a method of manufacturing a paint brush head comprising a bundle of bristles comprising synthetic bristles and a ferrule, the method comprising: gathering a number of bristles comprising synthetic bristles (filaments 1024/1824) into a bundle of bristles such that the bristles are tangent to each other along their length (Figure 31-33; paragraphs 0112); aligning the bristles of the bundle of bristles at a first end of the bristles obtaining a flush end surface of the bundle of bristles (Figures 31-33); arranging the first end of the bristles in the ferrule (1716) (Figures 31-33; paragraph 0112, 0115); applying a thermoplastic adhesive in the ferrule at the flush end surface (thermoplastic spacers 1725, 1727, 1729) (paragraphs 0111-112); fusing the first ends of the bristles at the flush end surface together by heat into a jointed bundle of bristles (paragraphs 0112-113, 0115-0116); and fusing the thermoplastic adhesive in the ferrule by a laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule (paragraphs 0112-113, 0115-0116). In the event Woodnorth is found not to anticipate each and every element of the claims, Woodnorth at least discloses each and every element in various embodiments, and it would have been obvious to one of ordinary skill to combine the elements from various embodiments as it is nothing more than the predictable use of known prior art elements for their intended purpose. 
With respect to claims 5-7, Woodnorth discloses heating the thermoplastic to a melting point (paragraph 0115). Woodnorth discloses heating with a laser (paragraph 0113), and it would have been obvious to one of ordinary skill to select a temperature to ensure a bond is formed without deteriorating the materials of the brush head. 
With respect to claim 10, Woodnorth discloses the step of making a groove on at least a part of an inside of the ferrule before the step of arranging the first end of the bristles in the ferrule (paragraph 0112). 
With respect to claim 11, Woodnorth discloses the thermoplastic adhesive is a hot melt adhesive (paragraph 0112). 
With respect to claim 12, Woodnorth discloses the step of fusing the first ends of the bristles at the flush end surface together comprise fusing the first ends of the bristles at the flush end surface by a laser into a jointed bundle of bristles (paragraph 0113). 
With respect to claim 13, Woodnorth discloses the step of fusing the first ends of the bristles at the flush end surface together by the laser into a jointed bundle of bristles and the step of fusing the thermoplastic adhesive in the ferrule by the laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule is made in one combined step (paragraph 0113, 0115). 
With respect to claim 14, Woodnorth discloses the first ends of the bristles at the flush end surface together by heat into a jointed bundle of bristles is made before the step of arranging the first end of the bristles in the ferrule (Figures 23-24; shows the fibers in bundles before being inserted into a ferrule 1316). 
With respect to claim 15, Woodnorth discloses arranging one or more inserts (spacers) in the bundle of bristles (paragraph 0111). 
With respect to claim 16, Woodnorth discloses the ferrule is made of metal (paragraph 0110). 
With respect to claim 17, Woodnorth discloses the ferrule is made of a thermoplastic material (paragraph 0086). 
With respect to claim 19, Woodnorth discloses a polymer insert (spacer) is made of a thermoplastic material (paragraph 0111). 
With respect to claim 20, Woodnorth discloses the ferrule (shank) is heated before arranging the bristles in the ferrule (paragraph 0072), one of ordinary skill would have been capable of determining the temperature range required for forming the shank of the brush. 
With respect to claim 21, Woodnorth discloses melting the thermoplastic adhesive in the ferrule by a laser before the step of fusing the thermoplastic adhesive in the ferrule by the laser to connect the thermoplastic adhesive to the jointed bundle of bristles and the ferrule (paragraph 0113). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Karlan et al. [US3030649, “Karlan”].
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 10 for a detailed discussion of Woodnorth. Woodnorth discloses a thermoplastic adhesive material in the ferrule that is melted to bond the ferrule to the bristles.  Woodnorth does not disclose pouring the molten thermoplastic into the ferrule.  
Karlan discloses a method of manufacturing a paint brush head. Karlan discloses a liquid plastic is poured into a ferrule so that after hardening the plastic holds bristles in the ferrule (column 2, lines 37-52). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by pouring the thermoplastic into the ferrule as taught by Karlan in order to ensure the bristles are fully inserted into the ferrule and to ensure the an optimal amount of thermoplastic is located in the ferrule thereby improving the quality of the final product. 
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Takahashi [US4697851]. 
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 10 for a detailed discussion of Woodnorth. 
With respect to claims 3-4, Woodnorth discloses a thermoplastic adhesive material in the ferrule that is melted to bond the ferrule to the bristles.   Woodnorth does not disclose applying the thermoplastic as granulates or powder. Takahashi discloses a method of making a brush.  Takahashi discloses orienting a plurality of fibers into a bundle, and applying a powdered thermoplastic to the end of the bundle to bond the fibers together (column 2, line 50-column 3, line 2). It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by applying the thermoplastic as a powder as taught by Takahashi in order to improve the ease of handling and applying the thermoplastic material. 
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Gauger [US6162979].  
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 10 for a detailed discussion of Woodnorth. Woodnorth discloses a ferrule but fails to disclose roughening at least part of the inside of the ferrule. 
Gauger discloses a method of making a brush. Gauger discloses gluing wire bristles into a ferrule, and suggests roughening the interior surface of the ferrule to improve the strength of the bond with the glue (column 3, lines 12-25). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by roughening the interior surface of the ferrule as taught by Gauger in order to improve the strength of the bond between the ferrule and the thermoplastic adhesive. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth, Gauger, and further in view of Rapids [US2061592].   
Woodnorth as modified discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 14 for a detailed discussion of Woodnorth as modified. Woodnorth discloses a ferrule and suggest a metal material for the ferrule, and Gauger discloses roughening the surface of the ferrule, but both fail to disclose scouring or pickling the inside of the ferrule. 
Rapids discloses a method of preparing a metal substrate before applying a coating to bond the metal. Rapids discloses scouring and pickling known techniques for cleaning a surface to prepare the surface for bonding (column 4, lines 1-14). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by scouring or pickling the surface of the ferrule before bonding as taught by Rapids in order to ensure a clean substrate surface which will improve the strength of the bond and prevent contamination of the bonding surface which would decrease the reliability of the bond. 
Claims 17 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Woodnorth in view of Hardman et al. [US2849741, “Hardman”].   
Woodnorth discloses a method of manufacturing a paint brush head. Applicant is referred to paragraph 10 for a detailed discussion of Woodnorth. Woodnorth discloses the ferrule is made of a thermoplastic material (paragraph 0086), but does not disclose a heat resistant material.  While Woodnorth teaches the subject matter of claim 17, Hardman discloses alternative materials that would also render the subject matter of claim 17 obvious. 
Hardman discloses a method of making a brush.  Hardman discloses the ferrule is made of several layers of glass fabric held together by polyester resin (column 6, lines 16-30). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Woodnorth by using glass fabric held together by polyester resin for the ferrule as taught by Hardman in order to take advantage of known and readily available materials and to improve the integral strength of the ferrule materials. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
May 12, 2022